Citation Nr: 0708425	
Decision Date: 03/21/07    Archive Date: 04/09/07

DOCKET NO.  05-29 184	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to an initial evaluation in excess of 30 percent 
for depression.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Donovan, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1979 to January 
1987.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a February 2005 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina, which granted service connection 
for depression with an evaluation of 30 percent, effective 
June 30, 2004.  

The veteran testified before the undersigned at a 
videoconference hearing in November 2006.  A transcript of 
that hearing is of record.  

After issuance of the September 2006 supplemental statement 
of the case (SSOC), the veteran submitted evidence in support 
of his appeal in November 2006.  Additional evidence was 
submitted in February 2007.  Both submissions of evidence 
were accompanied by a waiver of initial consideration by the 
agency of original jurisdiction (AOJ).  Therefore, the Board 
will consider this evidence in the first instance.  See 
38 C.F.R. § 20.1304(c) (2006).  

A claimant is generally presumed to be seeking the maximum 
benefit under the law.  A.B. v. Brown, 6 Vet. App. 35 (1993).  
A claimant can choose to limit his claim to less than the 
maximum.  Id.  In his August 2005 substantive appeal (Form 
9), the veteran stated that his depression should be 
evaluated as 70 percent disabling, and indicated that a 70 
percent evaluation would satisfy his appeal.  


FINDING OF FACT

Depression is manifested by occupational and social 
impairment, with deficiencies in the areas of work, family 
relations, and mood, due to such symptoms as suicidal 
ideation, panic attacks, near-continuous depression, impaired 
impulse control, neglect in personal appearance, and 
difficulty adapting to stressful circumstances; it is not so 
severe as to result in disability approximating total 
occupational and social impairment.

CONCLUSION OF LAW

The criteria for an initial evaluation of 70 percent for 
depression have been met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.130, Diagnostic Code 9434 (2006).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Preliminary matters-The Veterans Claims Assistance Act 
of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).  

The VCAA is not applicable where further assistance would not 
aid the appellant in substantiating his claim.  Wensch v. 
Principi, 15 Vet App 362 (2001); see 38 U.S.C.A. § 
5103A(a)(2) (Secretary not required to provide assistance 
"if no reasonable possibility exists that such assistance 
would aid in substantiating the claim"); see also VAOPGCPREC 
5-2004; 69 Fed. Reg. 59989 (2004) (holding that the notice 
and duty to assist provisions of the VCAA do not apply to 
claims that could not be substantiated through such notice 
and assistance).  This decision grants a 70 percent initial 
evaluation for depression.  Thus, in light of the veteran's 
substantive appeal, limiting his claim, the Board's decision 
is a full grant of the benefit sought.  

The veteran testified at the November 2006 videoconference 
hearing that he had last received treatment for depression at 
the VA Medical Center in Columbia in October 2006.  While VA 
treatment records from September 2006 and November 2006 to 
January 2007 have been associated with the claims file, there 
are no records of treatment in October 2006.  However, the 
records of VA treatment from December 2006 indicate that the 
veteran was last seen in September 2006, suggesting that all 
VA treatment records have been associated with the claims 
file.  In any event, in view of the Board's favorable 
decision in this appeal, further notice or assistance is 
unnecessary to aid the veteran in substantiating his claim.  


II.  Analysis

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  Generally, the degrees of disability 
specified are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  38 C.F.R. § 4.1 (2006).  

Separate diagnostic codes identify the various disabilities.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2006).  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability more closely approximates the criteria 
required for that evaluation.  Otherwise, the lower 
evaluation will be assigned.  38 C.F.R. § 4.7.  

When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding the 
degree of a disability, such doubt will be resolved in favor 
of the veteran.  38 C.F.R. § 4.3.  

In the case of an initial rating, separate ratings can be 
assigned for separate periods of time based on the facts 
found, a practice known as "staged" ratings.  Fenderson v. 
West, 12 Vet. App. 119 (1999).  

Depression is evaluated as 30 percent disabling under 
Diagnostic Code 9434.  Diagnostic Code 9434 evaluates major 
depressive disorder according to the General Rating Formula 
for Mental Disorders.  38 C.F.R. § 4.130, Diagnostic Code 
9434.  

Under the general rating formula for mental disorders, a 30 
percent evaluation is assigned for occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as:  depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, and mild memory loss (such as forgetting names, 
directions, and recent events).  38 C.F.R. § 4.130, 
Diagnostic Code 9434.  

A 50 percent evaluation is assigned for occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as:  flattened affect, circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  Id.  

A 70 percent rating is warranted when the disability results 
in occupational and social impairment, with deficiencies in 
most areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as:  suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships. Id.

In determining whether the veteran meets the criteria for a 
70 percent evaluation, the Board must consider whether the 
veteran has deficiencies in most of the following areas:  
work, school, family relations, judgment, thinking, and mood.  
Id.; see Bowling v. Principi, 15 Vet. App. 1, 11 (2001).  

The sole basis for a 100 percent rating is total occupational 
and social impairment.  Id.; see Sellers v. Principi, 372 F. 
3d 1318 (Fed. Cir. 2004).  

VA treatment records from July to December 2004 reflect 
diagnoses of and treatment for depression secondary to 
chronic back pain.  The veteran was afforded a VA examination 
to evaluate his condition in January 2005.  He reported that 
he was employed in maintenance work, which put pressure on 
his back.  He stated that he did not want to go work, but 
pushed himself to do so.  He denied missing any time from 
work because of his depression.  

In describing family relationships, the veteran reported that 
he had been married and divorced one time, and that he had 
two daughters.  He stated that he had been living with his 
fiancée for one year, and that their relationship was good.  
He described his relationship with his daughters as good, but 
described development of conflict because he felt unable to 
go and do things with them when they came to visit.  In terms 
of activity, the veteran indicated that he no longer hunted 
because of decreased interest and his back problems, and that 
he would go out to eat with his girlfriend maybe once a week, 
but spent most of his time at home with her, indicating that 
he did not like to be around other people.  

On mental status examination the veteran was alert, oriented, 
attentive, and appeared his stated age.  Mood appeared 
dysphoric and depressed.  Thought processes were logical and 
coherent, and were devoid of any current auditory or visual 
hallucinations, delusional content, or suicidal or homicidal 
ideation.  Memory was mildly impaired for immediate 
information, but fairly intact for recent and remote events.  
He was not able to concentrate enough to spell "world" 
backwards.  The Axis I diagnosis was major depressive order 
due to pain, and history of alcohol abuse.  The examiner 
assigned a global assessment of functioning (GAF) score of 
54.  

The examiner opined that the veteran was exhibiting moderate 
to considerable symptoms associated with depression, which 
appeared to be associated with his back pain.  In this 
regard, he described feelings of decreased worth, decreased 
interest in activities, and feeling fatigued and tired much 
of the time.  He reported that he had decreased motivation to 
do things, and described isolating himself, indicating that 
he did not like to be around people.  

In terms of social adaptability and interactions with others, 
the examiner noted that the veteran appeared to be moderately 
to considerably impaired.  He opined that the veteran's 
ability to maintain employment and perform job duties in a 
reliable, flexible, and efficient manner appeared to be 
moderately to considerably impaired.  

In a January 2005 letter the veteran's fiancée described her 
observations of the veteran, including not knowing what kind 
of mood to expect him to be in from one day to the next.  She 
reported that the veteran had once been so mad at her that he 
held her down and yelled at her.  Also in a January 2005 
letter, the veteran's fiancée's daughter stated that the 
veteran was depressed 80 percent of the time, and that she 
did not like to be around him when he was depressed, because 
it only made her depressed.  

VA treatment records from December 2004 to January 2007 
include ongoing treatment for depression.  In April 2005 the 
veteran presented with complaints of sad mood, low energy, 
anhedonia, poor sleep, and feelings of hopelessness and 
helplessness.  He also described several episodes of panic 
characterized by chest pain, shortness of breath, sweating, 
and feelings of impending doom.  On examination, mood was 
anxious and dysphoric.  The diagnosis was mood disorder due 
to general medical condition and the psychiatrist assigned a 
GAF score of 50.  In June 2005 the veteran complained of 
anxiety with panic attacks and described occasional suicidal 
thoughts, although he stated that he would not act on them 
because of his family.  Mood was depressed and affect was 
anxious.  

In August and September 2005 the veteran reported sad mood, 
low energy, anhedonia, poor sleep, and feelings of 
hopelessness and helplessness.  He described multiple 
conflicts in his life, including conflicts with his common-
law wife.  Mood was anxious and dysphoric, and the veteran 
reported episodes of irritability and anger.  In March 2006 
the veteran described a significant increase in depression, 
with persistent sad mood, low energy, anhedonia, poor 
concentration and attention, and feelings of hopelessness and 
helplessness.  Mood was anxious and dysphoric, but he 
reported fewer episodes of irritability and anger.  The 
diagnosis included major depressive disorder, recurrent, 
severe, without psychotic features, and the psychiatrist 
assigned a GAF score of 35.  

At treatment in April 2006 the veteran described more 
frequent episodes of irritability and anger and in May 2006 
he reported that he got irritable, and was moody at work.  He 
stated that he had lost interest in things, and also tended 
to be suspicious and fearful of some people.  Later in May 
2006 the veteran reported persistent mood symptoms, but 
denied feelings of hopelessness or helplessness, and he 
reported no recent episodes of irritability or anger.  A GAF 
score of 50 was assigned.  Although the veteran's mood was 
euthymic and depressive symptoms were absent in August 2006, 
in September 2006 he described sad mood, anxiety, feelings of 
hopelessness, hypersomnia, low energy, anhedonia, and recent 
problems with irritability and anger.  

The veteran was afforded another VA examination to evaluate 
his depression in September 2006.  He reported that he had 
recently seen a doctor regarding his back problems, and was 
told that there was no surgical option to help him, resulting 
in him becoming more depressed.  He reported being depressed 
a majority of the time, with decreased concentration and 
short-term memory.  He described frequent suicidal thoughts, 
avoiding crowds and people in general, irritability, 
homicidal thoughts, and road rage.  He reported problems with 
fatigue, decreased energy level, anhedonia, and decreased 
sexual interest.  The veteran continued in the employment 
described at the January 2005 VA examination, however, he 
indicated that he worked for two days to a week at a time, 
and left early.  He reported that he missed two of the last 
three weeks, and did not really care if he got out of bed.  

In regard to his family relationships, the veteran stated 
that he saw his two daughters very little, and that when they 
did come over, he was asleep 90 percent of the time.  He 
described having a girlfriend to whom he had been engaged on 
and off.  He stated that she assisted him with finances and 
medications.  His girlfriend was reportedly very upset with 
him because three months earlier he had allowed his wife and 
children back into the home.  This situation was unclear as 
the veteran chose not to talk about it.  In terms of 
activity, the veteran stated that he really just slept and 
ate, and there was nothing that he enjoyed doing.  He 
reported avoiding crowds and people in general.  

On mental status examination the veteran was alert, oriented, 
and cooperative.  Speech was normal in rate, rhythm, and 
volume.  His mood was described as depressed and affect was 
blunted.  Thought processes were logical and goal directed, 
without evidence of looseness of associations.  The Axis I 
diagnosis was major depression due to chronic pain and the 
examiner assigned a GAF score of 56.  

The examiner noted that there was no evidence that the 
veteran was so depressed that he was unable to work or to 
have a relationship, but noted that there was some evidence 
that the veteran might have some personality disorder issues, 
suggested by current conflicts in his relationship with his 
girlfriend.  In any event, the examiner opined that the 
veteran's social adaptability in interactions with others was 
definitely impaired due to his problems with irritability, 
depression, and desire to isolate.  His flexibility, 
adaptability, and efficiency in industrial settings were also 
definitely to considerably impaired due to his problems with 
pain, decreased energy, and lack of motivation.  Overall, the 
examiner opined that the veteran's level of disability 
related to major depression secondary to pain was in the 
definite to considerable range.  

In a May 2006 letter, a field supervisor who worked with the 
veteran reported that he came to work extremely moody, and 
seemed to get angry over little things.  At the November 2006 
videoconference hearing the veteran testified that he had 
lost his children due to depression, as nobody could stand to 
be around him.  In a November 2006 letter the veteran's ex-
wife stated that she was married to the veteran for 23 years, 
but that they divorced  because of his attitude and 
standards.  She also stated that their two daughters dreaded 
going to see their father as he was so depressed and wanted 
to sleep all the time.  

Although the veteran's mood was described as euthymic at 
medication management in November 2006, he nevertheless 
reported fragmented sleep, fatigued energy, irritability and 
anger, and depressive/anxiety symptoms.  The Axis I diagnosis 
included major depressive disorder, recurrent, severe, 
without psychotic features.  At VA treatment in December 2006 
the veteran described panic symptoms and described getting 
tense, anxious, and irritable.  On mental status examination 
he was described as appearing withdrawn, sad, and somewhat 
dysphoric, with restricted affect.  He admitted to vague 
suicidal thoughts, but denied plan or intent.  He described 
increased stressors in divorce from his wife and his 
girlfriend leaving him a few months earlier.  The Axis I 
diagnosis again included major depressive disorder, 
recurrent, severe, without psychotic features, and the 
physician assigned a GAF score of 46.  

The foregoing evidence demonstrates deficiencies in the areas 
of work, family relations and mood.  In regard to employment, 
the January 2005 VA examiner opined that the veteran's 
ability to maintain employment and perform job duties in a 
reliable, flexible, and efficient manner appeared to be 
moderate to considerably impaired while the most recent VA 
examination included an opinion that the veteran's 
flexibility, adaptability, and efficiency in industrial 
settings were definitely to considerably impaired.  A finding 
of impairment in the area of work is bolstered by the 
veteran's report of moodiness at work, coupled with the May 
2006 letter from a field supervisor who worked with the 
veteran, describing his mood swings and anger.  

Deficiencies in the area of family relations have also been 
demonstrated, as the veteran described conflict with his 
daughters as a result of not feeling able to do things with 
them and his fiancée described mood swings.  A finding of 
impairment in the area of family relations is bolstered by 
the statements from the veteran's ex-wife that their 
daughters dreaded spending time with the veteran due to his 
depression, and the letter from the veteran's fiancée's 
daughter, expressing that she, too, did not like to be around 
the veteran because of his depression.  In addition, the 
January 2005 VA examiner found the veteran to be moderately 
to considerably impaired in social adaptability and 
interactions with others, while the most recent VA 
examination found such ability to be definitely impaired.  
Further, the veteran reported in December 2006 that his 
girlfriend had left him a couple of months earlier.  

The evidence also demonstrates deficiencies in the area of 
mood, which has been described as anxious, depressed, and 
dysphoric.  Thinking and judgment have been found to be 
intact on examinations.  

Because the veteran has serious impairment in at least three 
of the six areas needed for a 70 percent evaluation, the 
Board finds that his symptoms (including suicidal ideation, 
panic attacks, near-continuous depression, impaired impulse 
control, neglect in personal appearance, and difficulty 
adapting to stressful circumstances)  approximate the 
criteria for that evaluation.  38 C.F.R. § 4.7.  In addition, 
the veteran's GAF scores have ranged from 35 to 56.  A GAF 
score of 31 to 40 indicates major impairment in several 
areas, such as work or school, family relations, judgment, 
thinking, or mood, while GAF scores from 41 to 60 indicate 
moderate to serious symptoms and moderate difficulty to 
serious impairment in social, occupational, or school 
functioning.  American Psychiatric Association: DIAGNOSTIC 
AND STATISTICAL MANUAL OF MENTAL DISORDERS, 32 (4th ed.) 
(1994) (DSM-IV).  

As noted above, the veteran has limited his appeal to an 
evaluation of 70 percent for depression.  However, the Board 
notes that the veteran has maintained employment and although 
there is evidence of impairment in his relationship with his 
daughters, the November 2006 letter from the veteran's ex-
wife suggests that he continues to see them.  Therefore, 
total occupational and social impairment has not been shown, 
and entitlement to a 100 percent evaluation for depression is 
not warranted.  38 C.F.R. § 4.130, Diagnostic Code 9434.  
Even if the veteran's symptoms could be described as 
approximating total social impairment, when evaluating the 
level of disability of a mental disorder, an evaluation shall 
not be assigned solely on the basis of social impairment.  
38 C.F.R. § 4.126(b).  

Since this claim deals with the rating assigned following the 
original claim for service connection, consideration has been 
given to the question of whether "staged rating" as 
addressed by the Court in Fenderson, would be in order.  The 
veteran's symptoms appear to have been about the same 
throughout the period since the grant of service connection.  
Therefore the 70 percent evaluation is warranted effective 
from the date of service connection.  

Under the provisions of 38 C.F.R. § 3.321, in exceptional 
cases an extraschedular evaluation can be provided in the 
interest of justice.  The governing norm in such a case is 
that the case presents such an unusual or exceptional 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
regular schedular standards.  

While there is evidence that depression causes deficiencies 
in the area of employment, the veteran has nevertheless 
maintained his position.  The 70 percent rating contemplates 
impairment in the area of employment.  Therefore, marked 
interference with employment has not been shown.  Further, 
the record does not reflect any, let alone frequent, 
hospitalization for depression.  Therefore, referral for 
consideration of an extraschedular evaluation is not 
warranted.  38 C.F.R. § 3.321(b)(1).  


ORDER

Entitlement to an initial evaluation of 70 percent for 
depression is granted, effective June 30, 2004.  



____________________________________________
DENNIS F. CHIAPPETTA
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


